DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive.
Applicant argues that Edwards does not teach wherein the first confidence score is a pattern confidence score determined for the pattern, and wherein the pattern confidence score is derived based on a percentage match of the pattern with one of the plurality of unique patterns, wherein the pattern confidence score is independent of the language associated with the sentence. The examiner disagrees. Edwards teaches that the NLP program operates to perform natural language processing including semantic typing with n-gram analysis. NLP program performs token matching on a portion of text. NLP program perform n-gram analysis, which includes determining a confidence level, see par. [0013]. NLP data 106 includes n-gram details for each n-gram describing the n-gram for one or more domains of natural language, see par. [0018]. Furthermore in operation 210, NLP program 104 identifies parts of speech based on the expanded n-gram. In one embodiment, NLP program 104 identifies a part of speech of each token (e.g., each word or phrase) of the expanded n-gram. More than one part of speech may be identified for each token. The identification of each part of speech has an associated confidence level, see par. [0030]. This means .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kambhatla U.S. PAP 2008/0319735 A1 in view of Edwards U.S. PAP 2016/0012038 A1.

Regarding claim 1 Kambhatla teaches a method of language independent iterative learning mechanism for Natural Language Processing (NLP) tasks (Systems and methods are provided for automated semantic role labeling for languages having complex morphology, see abstract), the method comprising: 
identifying, by an NLP device, at least one NLP feature associated with a set of words within a sentence for an NLP task (receiving as input a natural language text sentence comprising a sequence of white-space delimited words including inflicted words that are formed of morphemes including a stem and one or more affixes, see abstract); 

creating a pattern associated with the sentence for the NLP task, based on the at least one NLP feature associated with the set of words and the linkage relationship between each subset of two adjacent words (grouping morphemes from one or more inflicted words with the same syntactic role into constituents, see abstract); 
computing a confidence score corresponding to the pattern, based on a comparison within a trained dataset (output a set of N-best argument labels for each constituent of a given verb when post processing steps (502), 503) … be further processed using an n-best parse hypothesis process (step 502) and a re-scoring process (step 503) to enhance the accuracy of semantic role labeling of verb arguments, see par. [0073]); 
assigning a pattern category to the pattern, based on the confidence score and a predefined threshold score, wherein the pattern category corresponds to the NLP task (predicting a semantic role of a constituent for the target verb, see abstract); 
and executing the NLP task based on the assigned pattern category (semantic role labeling representation of the input text is generated and output where for each sentence, the verb arguments are labeled according to the best semantic role determined via the classification process, see par. [0076]).
However Kambhatla does not teach wherein the confidence score is derived based on a weighted average of a first confidence score and a second confidence score, and wherein the first confidence score is a pattern confidence score determined for the pattern, and wherein the pattern confidence score is derived based on a percentage match of the pattern with one of the plurality of unique patterns.
In the same field of endeavor Edwards teaches a natural processing method and system where a unigram of a portion of text is determined, wherein the portion of text comprises a plurality of words. An initial confidence level of the unigram is determined, wherein the initial confidence level represents a probability that the unigram is of a semantic type identified by the initial confidence level. An expanded n-gram of the portion of text is determined, based, at least in part, on the unigram. Semantic analysis is performed on the expanded n-gram. At least one part of speech of the expanded n-gram is identified. Based, at least in part, on the initial confidence level, the semantic analysis, and the at least one part of speech, an adjusted confidence level of the expanded n-gram is determined, see abstract. NLP program 104 adjusts the confidence level of the expanded n-gram. In one embodiment, NLP program 104 adjusts the confidence level based on the semantic analysis and the identified parts of speech of the expanded n-gram. In one embodiment, NLP program 104 adjusts the confidence level of an expanded n-gram by combining (e.g., by an average or by a weighted average) the confidence level associated with the identification of the part of speech of each token of the expanded n-gram (see operation 210) with the confidence level of the expanded n-gram from NLP data 106 (see par. [0031]), wherein the first confidence score is a pattern confidence score determined for the pattern, and wherein the pattern confidence score is derived based on a percentage match of the pattern with one of the plurality of unique patterns, wherein the pattern confidence score is independent of the language associated with the sentence (NLP program 104 operates to perform natural language processing including semantic typing with n-gram analysis. NLP program 104 performs token matching on a portion of text. NLP program 104 perform n-gram analysis, which 
It would have been obvious to combine the Kambhatla invention with the teachings of Edwards for the benefit of determining an adjusted confidence level of the expanded n-gram, see abstract.

Regarding claim 2 Kambhatla teaches the method of claim 1, wherein the pattern comprises a sequence of the set of words, wherein each subset of two adjacent words in the sequence are interlinked based on an associated linkage relationship (words including inflicted words that are formed of morphemes including a stem, see abstract and claim 1). 
Regarding claim 3 Kambhatla teaches the method of claim 1, wherein the trained dataset is created for the NLP task and comprises at least one of: 
a plurality of unique patterns, wherein each of the plurality of unique patterns corresponds to the at least one NLP feature derived for the NLP task(knowledge base repository (104) includes data structures, rules, models, configuration files, etc., that are used by the various processing modules (101), (102) and (103) to perform morphological, syntactic, and semantic analysis on input text to thereby extract the lexical features and information that is used for 
Regarding claim 5 Edwards teaches the method of claim 4, wherein the pattern confidence score is independent of the language associated with the sentence (NLP program 104 operates to perform natural language processing including semantic typing with n-gram analysis. NLP program 104 performs token matching on a portion of text. NLP program 104 perform n-gram analysis, which includes determining a confidence level. If the confidence level exceeds a threshold, NLP program 104 applies a semantic type to the n-gram, see par. [0013]; NLP data 106 includes n-gram details for each n-gram describing the n-gram for one or more domains of natural language, see par. [0018]). 
Regarding claim 6 Edwards teaches the method of claim 1, wherein the second confidence score is a tuple confidence score determined for each of the set of words in the sentence, and wherein the tuple confidence score is derived based on semantic similarity with at least one of the plurality of unique tuples within the trained dataset, wherein the tuple confidence score is dependent of the language associated with the sentence (wherein the initial confidence level represents a probability that the unigram is of a semantic type identified by the initial confidence level, see par. [0006]). 


Regarding claim 7 Kambhatla teaches the method of claim 1, wherein the pattern category is assigned to the pattern when the confidence score is greater than or equal to the predefined threshold score (The argument with highest score (probability) may be assigned, or 
Regarding claim 8 Kambhatla teaches the method of claim 1 further comprising identifying the pattern as a new pattern, when the confidence score is below the predefined threshold score (continuous" learning methods that can use domain knowledge in repository (104) which is updated with additional learned data derived from newly SRL annotated textual data generated by (or input to) the SRL system, see par. [0056]). 
Regarding claim 9 Kambhatla teaches the method of claim 1, wherein the at least one NLP feature comprises at least one of morphological suffixes, Part Of Speech (POS) tags, stemming, Hypernym, hyponym, Anaphors, or semantic category (morphological rules of grammar are rules that define the syntactic roles, or POS (parts of speech), that a word may have such as noun, verb, adjective etc. In addition, morphological rules dictate the manner in which words can be modified by adding affixes (i.e., prefixes or suffixes) to generate different, related words, see par. [0003]) 
Regarding claim 10 Kambhatla teaches the method of claim 1, wherein the NLP tasks comprises at least one of semantic relations identifications, pronoun resolution, word sense disambiguation, named entity recognition (semantic parsing of sentences is needed to understand the grammatical relations between the arguments of natural language predicates and resolve syntactic ambiguity, see par. [0006]). 
Regarding claim 11 a system for language independent iterative learning mechanism for Natural Language Processing (NLP) tasks, the system comprising: 

and a memory communicatively coupled to the processor, wherein the memory stores processor instructions (one or more program storage devices e.g., magnetic floppy disk, RAM, CD Rom, DVD, ROM and flash memory, see par. [0077]), which, on execution, causes the processor to:
identify, by an NLP device, at least one NLP feature associated with a set of words within a sentence for an NLP task (receiving as input a natural language text sentence comprising a sequence of white-space delimited words including inflicted words that are formed of morphemes including a stem and one or more affixes, see abstract); 
identify, by the NLP device, a linkage relationship between each subset of two adjacent words within the set of words (identifying a target verb as a stem of an inflicted word in the text sentence, see abstract); 
create a pattern associated with the sentence for the NLP task, based on the at least one NLP feature associated with the set of words and the linkage relationship between each subset of two adjacent words (grouping morphemes from one or more inflicted words with the same syntactic role into constituents, see abstract); 
compute a confidence score corresponding to the pattern, based on a comparison within a trained dataset (output a set of N-best argument labels for each constituent of a given verb when post processing steps (502), 503) … be further processed using an n-best parse hypothesis process (step 502) and a re-scoring process (step 503) to enhance the accuracy of semantic role labeling of verb arguments, see par. [0073]); 

and execute the NLP task based on the assigned pattern category (semantic role labeling representation of the input text is generated and output where for each sentence, the verb arguments are labeled according to the best semantic role determined via the classification process, see par. [0076]).
However Kambhatla does not teach wherein the confidence score is derived based on a weighted average of a first confidence score and a second confidence score, and wherein the first confidence score is a pattern confidence score determined for the pattern, and wherein the pattern confidence score is derived based on a percentage match of the pattern with one of the plurality of unique patterns.
In the same field of endeavor Edwards teaches a natural processing method and system where a unigram of a portion of text is determined, wherein the portion of text comprises a plurality of words. An initial confidence level of the unigram is determined, wherein the initial confidence level represents a probability that the unigram is of a semantic type identified by the initial confidence level. An expanded n-gram of the portion of text is determined, based, at least in part, on the unigram. Semantic analysis is performed on the expanded n-gram. At least one part of speech of the expanded n-gram is identified. Based, at least in part, on the initial confidence level, the semantic analysis, and the at least one part of speech, an adjusted confidence level of the expanded n-gram is determined, see abstract. NLP program 104 adjusts the confidence level of the expanded n-gram. In one embodiment, NLP program 104 adjusts the confidence level based on the semantic analysis and the identified parts of speech of the 
It would have been obvious to combine the Kambhatla invention with the teachings of Edwards for the benefit of determining an adjusted confidence level of the expanded n-gram, see abstract.

claim 12 Kambhatla teaches the system of claim 11, wherein the pattern comprises a sequence of the set of words, wherein each subset of two adjacent words in the sequence are interlinked based on an associated linkage relationship (words including inflicted words that are formed of morphemes including a stem, see abstract and claim 1). 
Regarding claim 13 Kambhatla teaches the 13. The system of claim 11, wherein the trained dataset is created for the NLP task and comprises at least one of: a plurality of unique patterns, wherein each of the plurality of unique patterns corresponds to the at least one NLP feature derived for the NLP task(knowledge base repository (104) includes data structures, rules, models, configuration files, etc., that are used by the various processing modules (101), (102) and (103) to perform morphological, syntactic, and semantic analysis on input text to thereby extract the lexical features and information that is used for semantic role identification and annotation, see par. [0048]); and a plurality of unique tuples derived from the plurality of unique patterns.


Regarding claim 14 Kambhatla does not teach  teaches the system of claim 11,  wherein the pattern confidence score is independent of the language associated with the sentence; and wherein the second confidence score is a tuple confidence score determined for each of the set of words in the sentence, and wherein the tuple confidence score is derived based on semantic similarity with at least one of the plurality of unique tuples within the trained dataset, wherein the tuple confidence score is dependent of the language associated with the sentence.
In the same field of endeavor Edwards teaches a natural processing method and system wherein the confidence score is derived based on a weighted average of a first confidence score 
It would have been obvious to combine the Kambhatla invention with the teachings of Edwards for the benefit of determining an adjusted confidence level of the expanded n-gram, see abstract.
Regarding claim 15 Kambhatla teaches the 15. The system of claim 11, wherein the pattern category is assigned to the pattern when the confidence score is greater than or equal to the predefined threshold score(The argument with highest score (probability) may be assigned, or the N-best arguments may be assigned and subjected to further post processing steps to eventually select the most probable and best argument assignment, see p[ar. [0066]). 
Regarding claim 16 Kambhatla teaches the system of claim 11 further comprising identifying the pattern as a new pattern, when the confidence score is below the predefined threshold score(continuous" learning methods that can use domain knowledge in repository (104) which is updated with additional learned data derived from newly SRL annotated textual data generated by (or input to) the SRL system, see par. [0056]). 
Regarding claim 17 Kambhatla teaches the system of claim 11, wherein the at least one NLP feature comprises at least one of morphological suffixes, Part Of Speech (POS) tags, stemming, Hypernym, hyponym, Anaphors, or semantic category (morphological rules of 
Regarding claim 18 Kambhatla teaches the system of claim 11, wherein the NLP tasks comprises at least one of semantic relations identifications, pronoun resolution, word sense disambiguation, named entity recognition (semantic parsing of sentences is needed to understand the grammatical relations between the arguments of natural language predicates and resolve syntactic ambiguity, see par. [0006]). 
Regarding claim 19 Kambhatla teaches a non-transitory computer-readable storage medium having stored thereon (storage devices (e.g., magnetic floppy disk, RAM, CD Rom, DVD, ROM and flash memory, see par. [0077]), a set of computer-executable instructions causing a computer comprising one or more processors to perform steps comprising: 
identifying, by an NLP device, at least one NLP feature associated with a set of words within a sentence for an NLP task (receiving as input a natural language text sentence comprising a sequence of white-space delimited words including inflicted words that are formed of morphemes including a stem and one or more affixes, see abstract); 
identifying, by the NLP device, a linkage relationship between each subset of two adjacent words within the set of words (identifying a target verb as a stem of an inflicted word in the text sentence, see abstract); 
creating a pattern associated with the sentence for the NLP task, based on the at least one NLP feature associated with the set of words and the linkage relationship between each subset of 
computing a confidence score corresponding to the pattern, based on a comparison within a trained dataset (output a set of N-best argument labels for each constituent of a given verb when post processing steps (502), 503) … be further processed using an n-best parse hypothesis process (step 502) and a re-scoring process (step 503) to enhance the accuracy of semantic role labeling of verb arguments, see par. [0073]); 
assigning a pattern category to the pattern, based on the confidence score and a predefined threshold score, wherein the pattern category corresponds to the NLP task (predicting a semantic role of a constituent for the target verb, see abstract); 
and executing the NLP task based on the assigned pattern category (semantic role labeling representation of the input text is generated and output where for each sentence, the verb arguments are labeled according to the best semantic role determined via the classification process, see par. [0076]).
However Kambhatla does not teach wherein the confidence score is derived based on a weighted average of a first confidence score and a second confidence score, and wherein the first confidence score is a pattern confidence score determined for the pattern, and wherein the pattern confidence score is derived based on a percentage match of the pattern with one of the plurality of unique patterns.
In the same field of endeavor Edwards teaches a natural processing method and system where a unigram of a portion of text is determined, wherein the portion of text comprises a plurality of words. An initial confidence level of the unigram is determined, wherein the initial confidence level represents a probability that the unigram is of a semantic type identified by the 
It would have been obvious to combine the Kambhatla invention with the teachings of Edwards for the benefit of determining an adjusted confidence level of the expanded n-gram, see abstract.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muras U.S. Patent No. 10,977,155 B1 teaches a system and accompanying methods for providing autonomous discovery of field or navigation constraints are disclosed. Notably, the system and accompanying methods may utilize data and textual information obtained from outputs of a software application, internal documents, external documents, other information sources, or a combination thereof, to determine or infer the proper constraints across complex parameters and/or across related parameter fields to allow for the successful navigation, exercise, and/or testing of the software application. In particular, the system and methods provide for the guiding of state, transition, constraint, and/or the application under evaluation exploration based upon the natural language context of associated labels.
Fan U.S. Patent No. 8,943,051 teaches system, method and computer program products for automatically estimating the confidence of a detected LAT to provide a more accurate overall score for an obtained candidate answer.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHAEL ORTIZ-SANCHEZ/            Primary Examiner, Art Unit 2656